Citation Nr: 9906545	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  98-09 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel





INTRODUCTION

The veteran had active service from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which denied the benefits sought 
on appeal.  The veteran appealed that decision to the BVA, 
and the case has been received at the Board.


FINDING OF FACT

Resolving reasonable doubt in the veteran's favor, his 
bilateral hearing loss and tinnitus are attributable to 
inservice acoustic trauma.


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were incurred during 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.304, 3.385 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the RO erred in not granting the 
benefits sought on appeal.  He contends that his present 
bilateral hearing loss and tinnitus are directly related to 
his military duties while serving in Vietnam.  He contends 
that he experienced noise exposure, including one incident in 
which his unit was being over run by the enemy and the unit 
had to call for an air strike over their position.

The veteran had active service in the United States Army from 
June 1966 to June 1968.  Service discharge records show that 
he was a light weapons infantryman.  His awards included 
Combat Infantryman's Badge, and the Purple Heart. 

Service medical records show that during the veteran's period 
of service, there was no record of complaints, or findings or 
diagnoses referable to any hearing or ear  disorder.  Those 
records do indicate that the veteran suffered a gunshot wound 
while in Vietnam.  At a November 1968 VA compensation 
examination neither hearing loss nor tinnitus was noted.

The claims file contains private medical reports from 
November 1983 and thereafter, including reports of private 
audiology examinations.  The report of a February 1995 
private audiology examination contains a reported history of 
otitis media as a child with perforated tympanum membranes; 
and recent difficulty understanding.  The veteran reported 
that he had had tinnitus for several years.  After 
examination, the impression was that audiology results 
suggested mild loss in the left ear through 1000 Hz, with a 
return to normal at 2000 and 3000 Hz, that dropped off in the 
high frequencies.  The right ear showed a mild loss at 500 
Hz, with a return to normal at 1000 and 2000 Hz, that dropped 
off in the high frequencies.  Speech discrimination was found 
to be excellent.  Tympanograms were within normal limits on 
the right and relatively flat on the left.  A hearing loss 
was indicated in a May 1997 private audiology examination 
report.  

The report of an August 1997 VA audiology examination shows a 
history of unprotected exposure to noise in service; and 
complaints of decreased hearing and constant tinnitus since 
the 1960's.  Examination of the ears revealed both eardrums 
to be normal.  After examination, the diagnosis was bilateral 
neurosensory hearing loss and constant tinnitus since the 
1960's.  At the August 1997 examination, audiology 
examination revealed pure tone thresholds, in decibels, as 
follows:








HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
15
55
70
LEFT
30
30
10
30
70

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear, and 80 percent in the left ear.  
The report noted that the veteran experienced severe 
bilateral, constant, cricket-type tinnitus of unknown onset 
and etiology, which caused no difficulties currently.  The 
report concluded with a summary that a mild to severe mixed 
hearing loss existed in both ears. 

In February 1998, the veteran provided two lay statements 
attesting generally that the veteran's hearing had diminished 
since service.  In a medical statement also dated that month, 
William P. Lampros, M.D., reported on an associated 
audiogram, which he noted showed high frequency sensorineural 
hearing loss indicative of loud noise injury. 

In his March 1998 Notice of Disagreement, the veteran 
contended that the above discussed report of a February 1995 
audiology examination was in part erroneous.  He indicated 
that he did not give a history of perforated tympanic 
membranes at that time, and merely told the examiner that he 
had had an ear ache and that at that time his ear "ran."  
The veteran also indicated that his treating physician did 
not keep records beyond seven years, and that he had been 
treated by the physician for 20 to 25 years. 

As a preliminary matter, the Board finds that the veteran's 
claims as to entitlement to service connection for hearing 
loss and for tinnitus are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran's claims 
are not implausible when his contentions and the evidence of 
record are viewed in the light most favorable to that claim.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
current disability was incurred coincident with service in 
the Armed Forces.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be established presumptively for 
a disorder of the nervous system, such as a sensorineural 
hearing loss, if the disability was manifested to a degree of 
10 percent or more within one year of service separation.  
See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

For the purposes of applying the law administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A failure to meet the criteria for a hearing loss at 
separation from service does not necessarily bar service 
connection for hearing loss.  When hearing test results at a 
veteran's separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
the veteran may nevertheless establish service connection for 
a current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley 
v. Brown, 5 Vet. App. 155, 159-60 (1993); see also Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  In such instances, 
however, a grant of service connection is warranted only when 
"all the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
38 C.F.R. § 3.303(d).

If a veteran engaged in combat with the enemy during a period 
of war, the VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in service, such satisfactory lay or other evidence 
of service incurrence if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence. 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Every reasonable 
doubt shall be resolved in the veteran's favor.  Service 
connection of such disease or injury may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b).

In Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1966), the United 
States Court of Appeals for the Federal Circuit articulated a 
three-step sequential analysis, to be performed when a combat 
veteran seeks benefits under the method of proof provided by 
38 U.S.C.A. § 1154(b).

In the first step of the analysis, the VA must determine 
whether the veteran has proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease."  If a veteran produces credible evidence that 
would allow a reasonable fact-finder to conclude that the 
alleged injury or disease was incurred in service, then the 
veteran has produced "satisfactory evidence" to satisfy the 
first requisite step of analysis under the stated provision.  
This determination requires the credibility of the veteran's 
evidence to be judged standing alone and not weighed against 
contrary evidence.

In Caluza v. Brown, 7 Vet. App. 498 (1995), the United States 
Court of Veterans Appeals found that in determining whether 
documents submitted by the veteran constitute "satisfactory" 
evidence under 38 U.S.C.A. § 1154(b), the VA may properly 
consider "internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
veteran."  The Board finds this rule equally applicable to 
testimony proffered by the veteran.

In the second step, the VA must then determine if the 
proffered evidence is "consistent with the circumstance, 
conditions, or hardships of such service," again without 
weighing the veteran's evidence with contrary evidence.  If 
these two inquiries are met, the Secretary "shall accept" the 
veteran's evidence as "sufficient proof of service-
connection," even if no official record of such incurrence 
exists.  At this point a factual presumption arises that the 
alleged injury or disease is service-connected.

It is in the third step under Collette, that the VA is to 
weigh evidence contrary to that which established the 
presumption of service connection.  If the VA meets its 
burden of presenting "clear and convincing evidence to the 
contrary," the presumption of service connection is then 
rebutted.

The results of audiological testing shows that the veteran's 
current hearing acuity meets the schedular criteria set out 
in 38 C.F.R. § 3.385 for bilateral sensorineural hearing 
loss.  

Although the service medical records do not show a hearing 
loss or other hearing disorder, the veteran asserts that he 
experienced acoustic trauma in service and incurred a related 
hearing loss and tinnitus disorder.  As the evidence shows 
combat status, proof of injury may be evaluated under 
Collette.

Affirmative proof of that injury is necessary prior to a 
grant of service connection. In analyzing the record under 
the method of proof enjoined by Collette, the Board finds 
that the evidence proffered by the veteran passes the first 
requisite step.  That is, the Board finds that the veteran 
has offered satisfactory evidence of service incurrence of a 
hearing loss and tinnitus disorder.  The Board finds 
testimonial assertions concerning his combat related 
experience are entirely credible.  There are no internal 
inconsistencies in the assertions and they are facially 
plausible.  Moreover, the assertions are consistent with 
other evidence, including service records showing the veteran 
served as an infantryman in Vietnam, and VA examination 
report findings of a mild to severe mixed hearing loss in 
both ears.

In analyzing the record pursuant to the second step in 
Collette, the Board finds that the proffered evidence is 
consistent with the circumstances, conditions, and hardships 
of the veteran's service.  The veteran's service in Vietnam 
in an infantry unit is consistent with other proffered 
evidence which showed he experienced acoustic trauma during 
that service.

In finding that the veteran has offered satisfactory evidence 
of service incurrence of hearing loss and tinnitus, which the 
Board finds is consistent with the circumstance, conditions, 
and hardships of his service, the Board accepts the veteran's 
evidence as sufficient proof of service connection.  At this 
point a presumption of service connection arises.

In analyzing the record pursuant to the third step in 
Collette, the Board finds no evidence that is clear and 
convincing to the contrary that would rebut the presumption 
of service connection established above.  None of the 
evidence of record since service contradicts the presumption 
of service connection. Accordingly, the Board finds that the 
presumption of service connection for bilateral hearing loss 
and tinnitus is not rebutted.

Thus, in light of all the evidence of record, the Board finds 
that the evidence is at least in equipoise, with respect to 
whether the veteran has a bilateral hearing loss and 
tinnitus, which are linked to service.  The veteran's 
assertions and other lay statements are found to be credible 
and reliable.  Further, the record shows that the veteran's 
assertions, as to his inservice incurrence of bilateral 
hearing loss and tinnitus, are not rebutted.  Moreover, his 
assertions are supported by the clinical evidence, including 
a medical opinion that his hearing loss was indicative of 
loud noise injury; and a diagnosis of bilateral neurosensory 
hearing loss and constant tinnitus since the 1960's.  

Thus, in consideration of the foregoing record, the Board 
finds that the evidence is in equipoise.  Where the record 
demonstrates an approximate balance of positive and negative 
evidence, the doctrine of reasonable doubt is applicable.  
Accordingly, after resolving reasonable doubt in the 
veteran's favor, the Board finds that service connection for 
bilateral hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss and tinnitus is 
granted.



		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

